Citation Nr: 1727649	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  06-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for type 2 diabetes mellitus.

3.  Entitlement to service connection for a low back disability, to include degenerative joint disease of the lumbar spine.

4.  Entitlement to service connection for a stomach disorder, to include esophagitis, hiatal hernia, non-erosive gastritis, and gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

6.  Entitlement to service connection for a heart disability, to include arteriosclerotic heart disease, to also include as due to type 2 diabetes mellitus.

7.  Entitlement to service connection for scars of the lower extremities, to include as due to arteriosclerotic heart disease.

8.  Entitlement to a total disability rating for compensation based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to August 1958 and from January 1961 to October 1962.  Subsequently, he served with the Army Reserves for a period of time from March 1978 to May 1995 and from January 2000 to March 2002.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of January 2005 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal was remanded by the Board in January 2009 and March 2014 for additional development and is now ready for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hypertension, type 2 diabetes mellitus, and degenerative joint disease of the lumbar spine are not related to military service.

2.  The Veteran's hypertension, type 2 diabetes mellitus, and degenerative joint disease of the lumbar spine pre-existed Army Reserve service in January 2000 to March 2002, and there is no indication that there was a worsening of the conditions during either period of active duty.

3.  The Veteran's stomach disorder and acquired psychiatric disorder are not related to military service. 

4.  The Veteran's arteriosclerotic heart disease is not related to military service or to a service-connected disability.  

5.  The Veteran's scars of the lower extremities due to his coronary bypass surgery for his arteriosclerotic heart disease are not related to military service or to a service-connected disability.  

6.  The evidence does not indicate that the Veteran's service-connected disabilities are sufficiently severe to inhibit his ability to obtain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for type 2 diabetes mellitus have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for a low back disability, to include degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for a stomach disorder, to include esophagitis, hiatal hernia, non-erosive gastritis, and GERD, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The criteria for service connection for an acquired psychiatric disorder, to include anxiety and depression, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  The criteria for service connection for a heart disability, to include arteriosclerotic heart disease, to also include as due to type 2 diabetes, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for scars of the lower extremities, to include as due to arteriosclerotic heart disease, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

8.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.  

The Board also notes that this appeal was remanded in March 2014 in order to obtain VA examinations and opinions to address the etiology of the claims on appeal.  The June 2016 examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Any deficiencies in previous examinations and opinions have been rectified by the June 2016 examinations.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Certain chronic diseases, including diabetes, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

For preexisting injury or diseases noted on examination into active service, the claimant has the burden of showing, to an equipoise evidentiary standard, that the condition increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (explaining "[u]nder section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.").  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75   (2010), the Court stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).  

The Board notes that the Veteran's service treatment records from 1961 to 1962 and reserve records from 2000-2002 are not of record.  A formal finding of unavailability was made in April 2010 and August 2013.  In such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Hypertension, Diabetes, and a Low Back Disability

The Veteran is claiming entitlement to service connection for hypertension, diabetes, and a low back disability.  The first two disorders were diagnosed in 1997.  Degenerative joint disease of the lumbar spine was diagnosed in November 1999.  Initially, the Board recognizes that he served from May 1958 to August 1958 and from January 1961 to October 1962.  He also served with the Army Reserve from March 1978 to May 1995 and from January 2000 to March 2002.  The Board will first examine whether the disorders are related to his former service in May 1958 to August 1958, January 1961 to October 1962, and reserve service in March 1978 to May 1995.  Afterwards, the Board will then examine whether his disorders worsened during his reserve service from January 2000 to March 2002.

Based on the evidence as detailed below, service connection is not warranted for hypertension, diabetes, and a low back disorder.

For the periods of service prior to the diagnosis of the Veteran's disorders in 1997 and 1999, the Board notes that hypertension, diabetes, and degenerative joint disease were not noted on the Veteran's entrance examinations.  Service treatment records do not reflect complaints of, treatment for, or a diagnosis related the conditions.  Significantly, his separation examinations were absent of any complaints of or observed symptoms related to the disorders.  With reference to the criteria set out above, there is also no manifestation of diabetes or hypertension to a degree of 10 percent or more within one year of service separation for purposes of the presumption of service connection for certain chronic diseases.

In fact, the post-service evidence prior to the formal diagnosis does not reflect any symptoms related to diabetes or hypertension until 1997.  The post-service evidence does not reflect any symptoms related to a low back disorder until an entry describing back pain in May 1998.  Moreover, the Veteran has not specifically asserted that he has experienced hypertension, diabetes, and low back pain continuously since the periods of service prior to diagnosis.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorders and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.

There are no treatment records establishing that the Veteran's hypertension, diabetes, and degenerative joint disease are related to military service, nor has any physician asserted that such a relationship exists.  Indeed, in a January 2013 medical opinion, the VA examiner found that the hypertension and diabetes were less likely than not incurred in or caused by service as they were both diagnosed in 1997.  In noting the date, the examiner implicitly emphasizes that the disorders occurred two years after his most recent military service.  As for his degenerative joint disease, the January 2013 VA examiner found that it was also less likely than not incurred in or caused by service as there was no evidence presented of the opposite.

Finally, the Board finds that the Veteran's hypertension, diabetes, and degenerative joint disease did not worsen in severity during his military service in 2000 to 2002.  As previously noted, hypertension and diabetes were noted prior to service and the Army specifically made a finding in December 1999 that his disabilities do not preclude him from duty.  Degenerative joint disease of the lumbar spine was diagnosed in November 1999.  There is no medical evidence presented, and the Veteran does not specifically assert, that his disorders worsened in severity.  With regards to his back, he reported after separation in December 2012 that he was currently not taking any pain medications.  Furthermore, during medical treatment in April 2012, he complained of chronic low back pain since approximately 2007.  Such a statement indicates that his degenerative joint disease not only did not worsen, but may have improved during or shortly after the final period of service in 2000 to 2002.  Without the Veteran specifically asserting or providing medical documentation that his disabilities worsened in severity, the Board does not need to further analyze the issue of aggravation.

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disabilities to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from the symptoms of hypertension, diabetes, and degenerative joint disease, he is not competent to provide a medical opinion diagnosing these disabilities.  Similarly, although he is competent to describe his symptoms and report his diagnoses, he is not competent to provide a medical opinion linking those disabilities with his military service.  Such medical diagnoses and nexuses do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension, diabetes, and degenerative joint disease of the lumbar spine to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt, including its heightened duty as a result of missing service treatment records.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stomach Disorder, Acquired Psychiatric Disorder, Heart Disorder, and Scarring

The Veteran is claiming entitlement to service connection for a stomach disorder, an acquired psychiatric disorder, a heart disorder, and scarring as due to surgery for his heart disorder.  In November 2004, he was diagnosed with esophagitis, hiatal hernia, and non-erosive gastritis.  He was diagnosed with GERD in January 2005.  He was diagnosed with depression in September 2002 and with an anxiety disorder, not otherwise specified, in August 2004.  He was diagnosed with arteriosclerotic heart disease in October 2007.  As a result of that diagnosis, he underwent a coronary artery bypass graft in the same year that led to a surgical scar on his bilateral lower extremities.  As the scarring is directly due to his heart disorder, the possibility of secondary service connection will be explored.

Based on the evidence as detailed below, service connection is not warranted for a stomach disorder, an acquired psychiatric disorder, heart disorder, and scarring due to surgery for a heart disorder, are denied.

Initially, the Board notes that neither a stomach disorder, acquired psychiatric disorder, nor a heart disorder were noted on any of the Veteran's multiple entrance examinations.  Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to any of the disorders.  The only notation related to one of the above disorders was a cardiovascular screening in December 1990 that demonstrated that he had a very low risk for cardiovascular problems.  Significantly, his separation examinations were absent of any complaints of or observed symptoms related to any of the disorders.  

In fact, the post-service evidence does not reflect any symptoms related to the disorders until several months after he completed all of his military service.  Although there is no medical evidence presented that he has continuously had symptoms related to his disorders since service, the Board must also consider the Veteran's statements, which are competent as to the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

With regards to the Veteran's credibility regarding a history of symptoms since service for his acquired psychiatric disorder and heart disorder, the Board notes that although he has asserted that his disability is derived from service, he has not claimed a history of continued symptomatology since active service.  However, with regards to his stomach disorder, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, careful review of the Veteran's medical records reveals that even though the Veteran asserts that he experienced frequent episodes of diarrhea associated with abdominal pain during ACDUTRA, no medical records confirm his symptoms.  Additionally, it was only in November 2004, two years after he left service, that he was initially diagnosed with a stomach issue.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorders and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.

There are no treatment records establishing that the Veteran's stomach disorder, acquired psychiatric disorder, and heart disorder are related to military service, nor has any physician asserted that such a relationship exists.  

Regarding the Veteran's acquired psychiatric disorder, the January 2013 VA examiner found that the acquired psychiatric disorder was less likely incurred in or caused by service.  The examiner cited the absence of psychiatric complaints, findings, and treatment during service.  Even though the Veteran's personal physician attested that he had been receiving medical treatment since a few months after military service, the physician related the acquired psychiatric disorder to his general physical condition.  However, during a February 2003 mental status examination, his identified stressors were complaints of conflicts while organizing retirement and complaints with VA system over payments of medicine.  
When analyzing the Veteran's stomach disorders, the January 2013 VA examiner opined that his claimed stomach conditions were less likely than not incurred in or caused by service.  The examiner noted that the stomach conditions were diagnosed in 2004 when he had an upper endoscopy done.  There is no evidence of any complaints of gastric problems while in service or during his last available enlistment examination with the reserves.  

As for the Veteran's heart disorder, the June 2016 VA examiner opined that it was less likely than not related to service as it was diagnosed in 2007, and 5 years after his last period of military service.  When determining this claim, the Board also requested an opinion on whether his heart disorder is due to another service-connected disability.  In response to the Board's request, the June 2016 VA examiner concluded that diabetes mellitus is a risk factor for heart disease.  However, as explained above, the Board is not granting service connection for his claim for diabetes.  As the Board has concluded that service connection is not warranted for diabetes, there can be no secondary service connection for associated heart disease, and service connection on a secondary basis must be denied due to lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

On similar grounds, the Board must also deny the Veteran's claim for secondary service connection for scarring due to a heart disorder.  As the scarring resulted directly from heart surgery in 2007 and the Board is not granting service connection for his claim for heart disease, service connection on a secondary basis must also be denied due to lack of legal merit.  See Sabonis, 6 Vet. App. at 430.

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disabilities to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from the symptoms of multiple disorders, he is not competent to provide a medical opinion diagnosing these disabilities.  Similarly, although he is competent to describe his symptoms and report his diagnoses, he is not competent to provide a medical opinion linking those disabilities with his military service.  Such medical diagnoses and nexuses do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorders to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt, including its heightened duty as a result of missing service treatment records.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


TDIU

In September 2004, the Veteran submitted a claim in which he stated that he was unable to work because of his disabilities.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

During the appeal period, the Veteran was service-connected for left hand carpal tunnel syndrome (10 percent rating from June 22, 2004); right hand carpal tunnel syndrome (10 percent rating from June 22, 2004); tinnitus (10 percent from June 17, 2016); and hearing loss of the left ear (noncompensable from June 17, 2016).  

As his combined schedular rating during the appeal period is 20 percent prior to June 17, 2016, and 30 percent thereafter, the requirements under 38 C.F.R. § 4.16(a) have not been met.  

Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In this instance, the RO chose not to refer the Veteran's TDIU claim for extraschedular consideration.  Therefore, the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disability.  However, TDIU is also not warranted on this basis.

In his application for a TDIU, the Veteran stated that he can no longer work in a gainful occupation due to his disabilities including nerves, back disability, carpal tunnel syndrome, hypertension, diabetes, and stomach problems.  However, the Board notes that he is only service-connected for bilateral carpal tunnel syndrome, tinnitus, and left ear hearing loss.  As the Veteran is not service-connected for an acquired psychiatric disorder, heart disorder, low back disability, hypertension, diabetes, heart disease, and scarring due to heart disease, the Board cannot take them into consideration when considering his TDIU claim.  

The Veteran's September 2004 TDIU application reflects that he was employed as a mail carrier for the U.S. Postal Service from 1972 to when he retired in 2000.  He states that he stopped working because of his "condition."

In determining that a TDIU is not warranted, the Board places significant probative value on the opinions of the VA examiners who conducted examinations of the Veteran's hearing loss and tinnitus disabilities.  A July 2016 VA examiner, who evaluated the Veteran for hearing loss and tinnitus, opined that the tinnitus does not impact ordinary conditions of daily life, including his ability to work.  As for the slight loss of hearing of his left ear, the Veteran reported having difficulty in understanding conversations in distant situations and telephone situations.  However, the examiner noted that no occupational functioning effects were reported.  

As for the Veteran's carpal tunnel syndrome, the June 2016 examiner opined that his peripheral nerve conditions impacted his ability to work.  In the examiner's remarks, he stated that not only does the Veteran have carpal tunnel syndrome, but he also has diabetic neuropathy.  The Veteran is not service-connected for diabetic neuropathy.  The examiner stated that the Veteran could not adequately perform his job as a letter carrier due to limitations imposed by the "neuropathy."  However, the Board assigns this opinion less probative value as the remarks referred to the Veteran's carpal tunnel syndrome and his diabetic neuropathy.  The Board finds that the examiner's discussion of the Veteran's condition in terms of general "neuropathy" without specific mention of his bilateral carpal tunnel syndrome demonstrates that his carpal tunnel syndrome causes little, if any impairment to work, on its own.  

Although the Board recognizes that the Veteran's service-connected disabilities may lead to some occupational impairment, there is no evidence to rebut the information provided by the VA examiners.  Specifically, while weighing the evidence of record, there is no indication that those disabilities would lead to a determination that it would be impossible for him to follow a substantially gainful occupation.  Instead, the Board finds that it is much more likely that his non-service connected disabilities, specifically his heart disease, diabetes, hypertension, and degenerative joint disease of the lumbar spine, are the disabilities that prevent him from obtaining and maintaining gainful employment.  

The Board also acknowledges that the Veteran applied for and was later granted Social Security Administration (SSA) disability benefits as of March 2002.  SSA determined that he was disabled because of his bilateral carpal tunnel syndrome, arterial hypertension, diabetes mellitus, S1 radiculopathy, herniated nucleus pulposus L3-L4, and bulging annulus fibrosus L4-L5and L5-S1.  With the exception of his service-connected bilateral carpal tunnel syndrome, the disabilities listed above are all non-service connected disabilities.  Therefore, SSA's decision is of significantly less probative value as it cited bilateral carpal tunnel syndrome among two of several non-service connected disabilities that led to him be deemed "disabled."

In considering this appeal, consideration has been given to the Veteran's statements that his service-connected disability renders him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.

The Veteran's assertions of his inability to work during the appeal period, while competent, are nonetheless not credible.  He has presented no evidence detailing how his carpal tunnel syndrome, tinnitus, and left ear hearing loss disabilities prevent him from working.  Specifically, there is no lay or medical evidence demonstrating that these disabilities significant impacted his work as a mail carrier, especially to the point where he would be unable to work.  

Therefore, the Board finds that the weight of the competent evidence does not establish that the Veteran was unemployable due to his service connected disabilities.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt, including its heightened duty as a result of missing service treatment records.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for type 2 diabetes mellitus is denied.

Service connection for a low back disability, to include degenerative joint disease of the lumbar spine, is denied.

Service connection for a stomach disorder, to include esophagitis, hiatal hernia, non-erosive gastritis, and GERD, is denied.

Service connection for an acquired psychiatric disorder, to include anxiety and depression, is denied.

Service connection for a heart disability, to include arteriosclerotic heart disease, to also include as due to diabetes, is denied.


Service connection for scars of the lower extremities, to include as due to arteriosclerotic heart disease, is denied.

Entitlement to a TDIU is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


